NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4814-15T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

KESON JENKINS,

        Defendant-Respondent,

and

IMAN PARKER and FIRST INDEMNITY
OF AMERICA INSURANCE COMPANY,

        Defendants,

and

ALL USA BAIL BONDS,

     Defendant-Appellant.
____________________________________

              Argued October 16, 2017 – Decided October 31, 2017

              Before Judges Messano and Vernoia.

              On appeal from the Superior Court of New
              Jersey, Law Division, Essex County, Indictment
              No. 15-12-2817.

              Samuel M.       Silver     argued    the    cause    for
              appellant.
            Eric B. Kaviar argued the cause for respondent
            Keson Jenkins.

PER CURIAM

      Appellant All USA Bail Bonds appeals from a June 1, 2016

order denying its motion for exoneration as surety and discharge

of a $50,000 bond it posted for defendant Keson Jenkins's release

on bail on three drug offenses. We are advised the charges against

Jenkins have been resolved and that, as a result, the bond has

been discharged or will be discharged upon appellant's request.

      We dismiss the appeal as moot.        See Finkel v. Twp. Comm., 434

N.J. Super. 303, 315 (App. Div. 2013) ("[O]ur courts often decline

to review legal questions that have become academic prior to

judicial scrutiny, out of reluctance to render a decision in the

abstract on such moot issues and a related desire to conserve

judicial resources.").     We are also satisfied the issues presented

are   not   "of   significant   public     importance,"     ibid.,   and   are

otherwise    fact-sensitive     and       therefore   not     "'capable      of

repetition, yet evading review' because of the short duration of

any single plaintiff's interest," ibid. (quoting In re Conroy, 190

N.J. Super. 453, 459 (App. Div. 1983), rev'd on other grounds, 98

N.J. 321 (1985)).

      Dismissed as moot.




                                      2                               A-4814-15T1